Citation Nr: 1640036	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  11-02 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a dental disability, for compensation purposes.

4.  Eligibility for VA outpatient treatment of dental disabilities.

5.  Entitlement to service connection for vertigo, to include as due to herbicide exposure.

6.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

7.  Entitlement to service connection for a bilateral eye disability, to include as due to herbicide exposure.

8.  Entitlement to service connection for a low back disability.

9.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a low back disability.

10.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a low back disability.

11. Entitlement to service connection for upper extremity peripheral neuropathy, to include as due to herbicide exposure and as secondary to a low back disability.

12.  Entitlement to service connection for lower extremity peripheral neuropathy, to include as due to herbicide exposure and as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1955 to July 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO).  This case was remanded by another Veterans Law Judge (VLJ) in April 2015 to arrange for a hearing before the Board.  Pursuant to that remand, the Veteran was sent a letter notifying him of a hearing date, time, and location, but he failed to report for that hearing and has not provided any cause for such failure.  Therefore, his hearing request is considered withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In March 2016 and July 2016 correspondence, the Veteran sought to initiate claims seeking specially adapted housing benefits and special monthly compensation based on aid and attendance.  However, no action has been taken with respect to those matters to date.  Thus, those matters are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issues of service connection for bilateral hearing loss, hypertension, bilateral eye disability, bilateral foot disability, bilateral hip disability, and upper and lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 2006 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that a hearing loss disability was not shown.

2.  Evidence received since the October 2006 decision includes evidence not of record at that time that suggests that the Veteran has a current bilateral hearing loss disability which may be related to acoustic trauma in service; relates to unestablished facts necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

3.  A current dental disability is not shown.

4.  The Veteran is in receipt of a 100 percent schedular rating for his service-connected disabilities; as such, he is authorized to receive Class IV VA dental outpatient treatment.

5.  A current diagnosis of vertigo is not shown.

6.  A low back disability was not manifested during service; low back arthritis was not manifested to a compensable degree within the first postservice year; and the Veteran's current low back degenerative disc disease (DDD) is not shown to be otherwise related to relevant injuries or events in service.

 
CONCLUSIONS OF LAW

1.  New and material evidence has been received; the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for a dental disability is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for entitlement to Class IV VA dental outpatient treatment are met.  38 U.S.C.A. § 1721 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015).

4.  Service connection for vertigo is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the Board is reopening service connection for bilateral hearing loss, granting entitlement to VA dental outpatient treatment, and remanding the matters involving bilateral hearing loss (on de novo review), hypertension, bilateral eye disability, bilateral foot disability, bilateral hip disability, and upper and lower extremity peripheral neuropathy for further development, there is no reason to belabor the VCAA's impact on such matters; any duty to assist omission or error is harmless at this time.  

Regarding the matters being adjudicated below, VA's duty to notify was satisfied by letters dated in July 2008 and April 2009.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  To the extent that any private records may remain outstanding, the Board emphasizes that the duty to assist is not a one-way street, and the ultimate burden is on the Veteran to ensure that pertinent records of private treatment are submitted for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  However, the Veteran has had ample opportunity to respond and supplement the record, and has not alleged that any pertinent evidence remains outstanding.  A VA examination was conducted evaluating the Veteran's low back disability, and the report of that examination is in the record.  As that report documents a thorough examination of the Veteran, reflects familiarity with the relevant medical history, and includes complete rationale supporting the opinions provided (with citation to supporting factual context), the Board finds it adequate to support a decision on the merits in that matter.

While the Board acknowledges that the Veteran has not been afforded examinations in conjunction with the claims seeking service connection for a dental disability and vertigo, for reasons discussed below, the Board finds the evidence does not establish certain threshold requirements of service connection.  Consequently, VA is under no duty to provide examinations in those matters.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Finally, as noted in the introduction above, an April 2015 Board remand from another VLJ ordered that the Veteran be scheduled for a hearing before the Board in these matters.  Pursuant to that remand, the AOJ scheduled the Veteran for an August 2016 hearing before the undersigned, and notified him of that hearing in June and August 2016 letters.  Though the Veteran failed to appear, the Board finds that the AOJ has substantially complied with its prior remand.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Claim to Reopen (Bilateral Hearing Loss)

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran was originally denied service connection for bilateral hearing loss in an October 2006 rating decision, based essentially on a finding that no such disability had been shown.  He was notified of that decision and his appellate rights, and did not timely initiate an appeal.  Therefore, that decision became final based on the evidence then of record.

Evidence of record at the time of the October 2006 decision included his STRs and his original claim.  A review of those records shows there was simply no evidence of a current bilateral hearing loss disability as defined in 38 C.F.R. § 3.385 at that time.  

Evidence received since the October 2006 decision includes postservice audiological records and a January 2009 VA audiological examination that are clearly "new" evidence.  On January 2009 VA examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
30
40
LEFT
15
25
25
25
40


Similarly, on August 2012 private audiometry, pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
40
50
LEFT
30
30
40
40
55

Moreover, the private audiology report included a notation which seems to suggest, albeit without providing any explicit opinion, that the Veteran's decreased hearing may be related to a history of military noise exposure.  Under the circumstances, and particularly keeping in mind the uniquely low threshold for reopening established by the Court in Shade, the Board finds that the new evidence also relates directly to unestablished facts (i.e., current diagnosis and nexus to service) needed to substantiate the underlying claim and raises a reasonable possibility of doing so.  Accordingly, the claim of service connection for bilateral hearing loss is reopened.  The downstream service connection claim now on de novo review is addressed in the remand section below.

Service Connection Claims

The Board will discuss the claims being adjudicated on their merits individually.

	Dental disability (for compensation purposes)

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held the requirement that a current disability be present is satisfied when a claimant has a disability at any time during the pendency of a claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, there is little to no substantive evidence or allegation related to the claimed dental disability.  In fact, the Veteran does not advance a specific theory of entitlement, identify a specific event, injury, or experience in service that he believes is related to his claimed dental disability, or identify an actual dental disability for which service connection is sought.  Rather, he appears to simply describe the current state of his dental health, reporting that he had all his teeth removed and replaced with prosthetics.  He does not indicate the reason for such replacement or identify an underlying specific disease, disability, or pathology.  Similarly, while there are records which indicate he sought out consultations for denture implants, nothing in the record suggests a diagnosis for any dental disability.

Unfortunately, there is simply no basis for granting service connection for a disability absent any evidence of a present disability for which such benefit is sought.  Thus, service connection for a dental disability is not warranted.

	Dental disability (for outpatient VA treatment purposes)

However, a Veteran may also be entitled to VA outpatient dental treatment if he qualifies under one of the other categories outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161, which delineates several classes of eligibility.  Of particular note in this case is 38 C.F.R. § 17.161(h), which describes Class IV dental treatment, and provides that "those whose service-connected disabilities are rated at 100 percent by schedular evaluation may be authorized any needed VA dental treatment."  A review of the record shows the Veteran is currently in receipt of a 100 percent schedular rating for his service-connected posttraumatic stress disorder (PTSD) and coronary artery disease (CAD).  Thus, he is eligible to receive any needed VA dental outpatient treatment under 38 C.F.R. § 17.161(h).

	Vertigo

The Veteran claims that he has vertigo which is related to his exposure to herbicide agents during service.  

STRs are silent for vertigo or its symptoms (i.e., balance problems, dizziness, etc.).  In August 2008, the Veteran indicated that his vertigo seemed to be alleviated by blood pressure medication.  February 2009, July 2009, and July 2010, private records note dizziness.  However, many of these notations were made in conjunction with evaluation and treatment for cardiological concerns.  For example, July 2009 records describe his dizziness as pre-syncope, with notations later that month of "syncope and ataxia," and "staggering gait, and pre-syncope."  These were evaluated as cardiological symptoms.  Perhaps most notably, however, nothing in the record indicates a clinical diagnosis of vertigo.  In so finding, the Board does not doubt the Veteran's belief that he has vertigo-however, it is critical to note that "vertigo" is a clinical term referring to a specific condition typified by "an illusory sense that either the environment or one's own body is revolving" that "may result from diseases of the inner ear or may be due to disturbances of the vestibular centers or pathways in the central nervous system" rather than a general sense of dizziness.  See Dorland's Illustrated Medical Dictionary, p. 2080 (31st. ed., 2007).  In fact, Dorland's goes on to indicate that the term is "sometimes erroneously used to mean any form of dizziness."  Id.

Under the circumstances, the Board finds that there is no evidence in the record of a current clinical diagnosis for vertigo.  Therefore, a critical threshold element of this service connection claim is missing, and such benefit is not warranted.  Brammer, 3 Vet. App. at 225.

	Low back disability

The Veteran contends that he has a low back disability that is related to his military service.  Specifically, he reports that he sustained back injuries in 1966 while pushing and pulling heavy aircraft parts, and later while jumping from a helicopter in a well-documented combat rescue.  

However, STRs are silent for complaints, treatment, or diagnoses related to the low back.  Postservice treatment records include a January 2005 notation of low back strain secondary to a recent fall.  January 2009 records show X-rays confirmed multilevel lumbar spondylosis and DDD with narrowing and osteophyte formation.  There was also moderate compression of the L1 vertebral body and the T12 vertebra.  

A March 2009 doctor's letter confirmed that X-rays showed significant degenerative change of the lumbar spine with narrowing of all lumbar discs and bony osteophyte formation secondary to instability.  

On August 2010 VA examination, the Veteran reported low back pain that began after lifting and pulling heavy aircraft parts in 1966 that continued intermittently, but was worsened in 1967 after he jumped from a helicopter.  He said he has had low back pain intermittently since service.  On examination, the examiner diagnosed DDD of the lumbar spine based on imaging studies that showed extensive hypertrophic degenerative change throughout the lumbar spine.  The examiner opined that the Veteran's lumbar DDD is unrelated to his service because his report of initial injury was apparently not severe enough to cause him to seek any particular medical care for many years thereafter.  In addition, the examiner found no evidence in the STRs that show he was ever evaluated or treated for a low back condition in service.  The first time he was diagnosed with lumbar DDD by X-ray was in March 2009, several years postservice.  Therefore, the examiner felt his lumbar DDD was most likely due to the aging process rather than an in-service injury or event.

July 2011 records indicate the Veteran was diagnosed with lumbar spinal stenosis and severe multilevel DDD of the lumbar spine, but did not include any etiological opinions.

At the outset, the Board notes that the Veteran's record reflects receipt of a combat action ribbon, and therefore entitles him to consideration of his lay reports under the relaxed evidentiary standard set out in 38 U.S.C.A. § 1154(b).  That statute is intended to account for the fact that Veterans who served in combat situations may not have had all their relevant injuries or medical concerns documented.  Certainly, here, the Veteran indicates he sustained one back injury during a routine performance of duties, and the other while fulfilling his duties as part of a combat search and rescue team.  The Board finds no reason to question the veracity of either allegation, and accepts them as competent, credible, and probative evidence of back injuries in service, despite the lack of corroborating medical records.  Similarly, the evidence clearly establishes a current diagnosis of lumbar DDD.  What remains for consideration is whether the two are medically related.  Although the Board appreciates and acknowledges the Veteran's contentions in that respect, whether such a relationship exists is a medical question beyond the scope of lay observation, and is the sole province of medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Here, the only relevant medical opinion is from the August 2010 VA examiner.  Moreover, the opinion concedes the Veteran's reports of low back injuries in service, but nonetheless finds that there is no medical relationship between such injuries and his present lumbar DDD.  That opinion is supported by rationale which cites to the relevant medical history (i.e., the lack of relevant treatment for several decades since the initially reported injuries) to support a finding that an alternate etiology (i.e., the aging process) is more likely.  As such, it is adequate for rating purposes and highly probative evidence in this matter.  While the Board acknowledges that the examiner mistakenly dates the initial diagnosis of lumbar DDD in March 2009-it was in fact in January 2009-it finds that this error (amounting to two months out of over forty years) is negligible, and does not dismantle the underlying premise of the opinion.  More importantly, absent any competent medical evidence or opinion to the contrary, the August 2010 examiner's opinion is persuasive.  Consequently, service connection for the Veteran's lumbar DDD is not warranted.

In so finding, the Board has considered the applicability of 38 U.S.C.A. § 1112, which provides that certain chronic diseases (including arthritis), may be presumptively service-connected if shown to have been manifested to a compensable degree within one year of discharge.  However, DDD does not constitute arthritis, and thus those provisions do not apply here.  See Dorland's at 152, 539, 1365 (defining degenerative joint disease as synonymous with osteoarthritis, but not degenerative disc disease).  Nonetheless, even assuming arguendo that 38 U.S.C.A § 1112 did apply here, as noted above, the first evidence of DDD is documented several decades postservice, and therefore the presumptive provisions would still be inapplicable to the Veteran's claim.

In light of the foregoing, the Board finds that the evidence reasonably shows new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss and the Veteran meets the criteria for entitlement to Class IV VA dental outpatient treatment; the appeals in those matters must be granted.  However, the preponderance of the evidence is against the claims seeking service connection for a dental disability (for compensation purposes), vertigo, and a low back disability.  Thus, the benefit of the doubt rule does not apply to those matters, and the appeals thereof must be denied.  Gilbert, 1 Vet. App. at 55.


ORDER

The claim of service connection for bilateral hearing loss is reopened.

Entitlement to Class IV VA dental outpatient treatment is granted.

Service connection for a dental disability (for compensation purposes) is denied.

Service connection for vertigo is denied.

Service connection for a low back disability is denied.


REMAND

Regrettably, the Board finds that further development is required before the remaining matters on appeal may be adjudicated on their merits.

Bilateral Hearing Loss

When the Board reopens a claim that the RO did not, the matter must be remanded for RO initial de novo consideration unless there is a waiver of such consideration by (or on behalf of) the Veteran, or the Board finds that the Veteran would not be prejudiced by from the Board's de novo adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  The Veteran has not waived RO initial consideration of the reopened claim seeking service connection for bilateral hearing loss, and the Board is unable to find that he would not be prejudiced by denying RO initial consideration of the claim.  Therefore, a remand for RO development and initial de novo consideration of the reopened claim is necessary.

Furthermore, a review of the January 2009 VA audiological examination report shows the examiner concluded that the Veteran's hearing loss was not related to service because (1) there was no evidence of decreased hearing in service and (2) his hearing loss was not consistent with noise-induced hearing loss.  The latter part of this opinion is effectively a medical conclusion without any explanation.  Therefore, a new examination to secure an adequate medical opinion is needed.

Hypertension

The Veteran contends that his hypertension is related to his exposure to herbicides.  At the time of initial AOJ adjudication of this claim (and the statement of the case), herbicide exposure had not yet been confirmed, and absent any other specific allegations, an examination was not ordered to evaluate the nature and likely etiology of his claim.  However, the record does confirm that he has been diagnosed with hypertension and the AOJ has since conceded herbicide exposure.  While hypertension is not in the enumerated list of diseases presumed to be due to such exposure, the Veteran remains entitled to an examination and opinion regarding any direct medical relationship to herbicides.  Thus, the low threshold for determining when VA is obligated to provide an examination has been met.  Moreover, the Board notes that the Veteran is now service-connected for coronary artery disease, and that his treatment records for such disability include mentions of his hypertension.  As such, and given the cardiovascular nature of both disabilities, a medical opinion is needed addressing whether hypertension may be secondary to coronary artery disease.


Bilateral Eye Disability

The Veteran also contends that his eye disability is related to herbicide exposure.  Just as above, he has not been afforded an examination assessing the nature and likely etiology of his claimed eye disability.  However, given herbicide exposure has been conceded and private records show the Veteran has been diagnosed with "blurred visual acuity" and combined cataracts, such examination is needed.  Moreover, a review of his record shows his STRs note visual problems during night vision training in May 1973 and the Veteran has provided competent and credible lay reports of an accident which caused his eyes to come in direct contact with jet fuel.  Thus, on remand, medical opinions discussing a possible etiological connection to those events should also be requested.

Feet, Hips, and Peripheral Neuropathy

The Board contends that he injured his feet during service while jumping from a helicopter to conduct a sea rescue.  He also said that incident caused hip pain and numbness in his feet.  In addition, he reported a separate hip injury when he was pulling and pushing heavy aircraft equipment.  Moreover, he has also alleged that his peripheral neuropathy (of both upper and lower extremities) is related directly to his herbicide exposure (which has, again, been conceded).  

While examinations have been conducted in conjunction with these claims, the examination reports do not address the full breadth of the Veteran's allegations.  In fact, they only address his alleged secondary theory of entitlement for these disabilities (which is now precluded by the Board's denial of service connection for a low back disability).  They fail to consider the Veteran's independent allegations of foot and hip injuries in service, including numbness (i.e., neuropathy) that began after a helicopter jump.  The Board notes that there is also a documented June 1971 left shoulder injury after an automobile accident that could be relevant insofar as his upper extremity peripheral neuropathy is concerned, and has not been addressed by any medical opinion.  Furthermore, as above, now that exposure to herbicide agents has been conceded, a medical opinion addressing that theory of entitlement is needed as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any updated records of VA or adequately identified private treatment the Veteran has received for the disabilities remaining on appeal (i.e., hearing loss, hypertension, eye disability, foot disability, hip disability, or peripheral neuropathies).

2. Then, arrange for an audiological examination of the Veteran to determine the nature and likely etiology of his bilateral hearing loss.  Based on a review of the entire record, an examination of the Veteran, and any tests or studies deemed necessary (specifically including puretone audiometry) the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current hearing loss is related to military noise exposure during service.

For purposes of this examination, the examiner must assume that the Veteran was exposed to hazardous noise levels in service.  The examiner should also indicate agreement or disagreement with the January 2009 examiner's opinion that the Veteran's hearing loss is not consistent with noise-induced hearing loss, and explain.

All opinions must include complete rationale with citation to supporting facts or medical principles, as appropriate.

3. Then, arrange for a cardiovascular examination of the Veteran to determine the nature and likely etiology of his hypertension.  Based on a review of the entire record, an examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:
 
a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is related to herbicide exposure in service? 

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is caused by his service-connected coronary artery disease?

c. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is aggravated by his service-connected coronary artery disease?  (aggravation means the disability increased in severity beyond its natural progression)

All opinions must include complete rationale with citation to supporting facts or medical principles, as appropriate.

4. Then, arrange for an opthamalogical examination of the Veteran to determine the nature and likely etiology of his claimed eye disability.  Based on a review of the entire record, an examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by diagnosis, each eye disability entity found.  Specifically, does the Veteran have cataracts?  The examiner must reconcile his or her findings with the July 2008 private diagnosis of "combined cataracts."

b. For each eye disability diagnosed, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to either: 

i. the Veteran's herbicide exposure during military service; 

ii. the Veteran's reported accident where his eyes came into direct contact with jet fuel; 

iii. September 1970 notations of cysts in both eyes; or 

iv. May 1973 notations of visual problems during night vision training.


All opinions must include complete rationale with citation to supporting facts or medical principles, as appropriate.

5. Then, arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his claimed foot and hip disabilities.  Based on a review of the entire record, an examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a. Please identify each bilateral hip and foot disability entity found.  All findings must be reconciled with any conflicting diagnoses in the record, to include the August 2010 VA examination report.

b. For each bilateral hip disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's military service, to specifically include herbicide exposure and his reported injuries while pulling heavy equipment and during a helicopter jump and sea rescue?

c. For each bilateral foot disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's military service, to specifically include herbicide exposure and his reported foot injury during a helicopter jump and sea rescue?

All opinions must include complete rationale with citation to supporting facts or medical principles, as appropriate.

6. Then, arrange for a neurological examination of the Veteran to determine the nature and likely etiology of his upper and lower extremity peripheral neuropathy.  Based on a review of the entire record, an examination of the Veteran, and any tests or studies deemed necessary (specifically including nerve conduction studies), the examiner should provide responses to the following: 

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's peripheral neuropathy of the upper or lower extremities is related to either:

i. Herbicide exposure during service; or

ii. A reported foot injury after jumping from a helicopter during a sea rescue that caused residual numbness?

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's upper extremity peripheral neuropathies are related to a documented June 1971 left shoulder injury sustained in an automobile accident?

All opinions must include complete rationale with citation to supporting facts or medical principles, as appropriate

7. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


